DETAILED ACTION
	The terminal disclaimer filed February 10, 2022 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, DE 2011053897 fails to disclose “wherein the at least one distance sensor comprises multiple sensor modules, including a first sensor module and a second sensor module, extending along the longitudinal sensor extent, wherein the blind section provides a break in the multiple sensor modules along the sensor extent such that the first and second sensor modules are arranged on opposite sides of the vehicle component,” as recited in claim 1.  
More specifically, paragraph [0022] of the machine translation of DE 2011053897 explicitly contradicts a “blind section” between the first and second sensor modules by stating that “the electrode arrangement extends in a continuous manner” and FIG. 2 supports “the electrode arrangement extends in a continuous manner.”  Thus, a person of ordinary skill in the art would not modify DE 2011053897 to read on “wherein the at least one distance sensor comprises multiple sensor modules, including a first sensor module and a second sensor module, extending along the longitudinal sensor extent, wherein the blind section provides a break in the multiple sensor modules along the sensor extent such that the first and second sensor modules are arranged on opposite sides of the vehicle component,” as recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634